Judgment of the County Court of Nassau county and of the Justice’s Court reversed upon reargument, with costs, and complaint dismissed, with costs, upon the ground that the evidence taken by the justice did not show a cause of action in the plaintiff, and the justice did not have power to enter judgment without taking evidence sustaining the allegations of the complaint, inasmuch as the action was to recover a penalty, and section 2891 of the Code of Civil Procedure does not apply. This court has no power to reverse the judgment and grant a new trial. Thomas, Mills, Putnam, Kelly and Jaycox, JJ., concurred.